STOKER, Judge,
dissenting in part.
I agree with the majority opinion in this case in all respects except for the affirmance of the jury award of $66,000.00 in damages to the plaintiff. In my opinion the amount awarded is inadequate to cover all of plaintiff’s damages and the jury abused its discretion in that regard. Following the guidelines and tests laid down in Coco v. Winston Industries, Inc., 341 So.2d 332 (La.1977) and Reck v. Stevens, 373 So.2d 498 (La.1979) it is my opinion that the judgment of the trial court should be amended in part to award at least $90,-000.00 which I regard as the least amount the jury might properly have awarded.